Citation Nr: 1100512	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Whether the discontinuance of VA Vocational Rehabilitation 
services under the provisions of 38 U.S.C. Chapter 31 was proper.

2.  Eligibility for VA Vocational Rehabilitation services under 
the provisions of 38 U.S.C. Chapter 31.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A July 2006 administrative decision proposed an interruption of 
the Veteran's Vocational Rehabilitation and Employment program.  
In August 2006, the Veteran submitted a notice of disagreement to 
the July 2006 administrative decision.  However, in September 
2006 vocational rehabilitation services were discontinued.  In a 
January 2007 substantive appeal, the Veteran requested a hearing 
before the Board.

While the Board is aware that a Central Office hearing must be 
scheduled in this case, in a November 2007 decision, the Board 
reopened and denied the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  In a June 2009 Memorandum Decision, the Court 
set aside the Board's November 2007 decision and remanded the 
appeal to the Board for further development.

Accordingly, the Board finds that with regard to the issues of 
the propriety of the discontinuance of and eligibility for VA 
Vocational Rehabilitation services under the provisions of 
38 U.S.C. Chapter 31, the appropriate remedy is to defer the 
scheduling of a Central Office hearing before the Board so that 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claims for 
service connection for bilateral hearing loss 
and tinnitus.

2.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

